DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/042,579, filed 09/28/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0169967, filed on 12/26/2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sa (KR 20180099438 A) (see enclosed translations for citations)
Regarding claim 1,
Sa teaches a battery module M, comprising:
A cell stack C defined by a plurality of battery cells stacked on one another in a stacking dimension (Fig. 3, C; [0039]);
each of the battery cells including an electrode assembly (Fig. 3, C; [0055];
a pair of electrode leads connected to the electrode assembly and extending in opposite directions along a longitudinal dimension of the cell stack (Fig. 3, C, T1, T2; [0055]);
and a cell case accommodating the electrode assembly therein (Fig. 5, 1; [0039], “frame assembly”);
the cell case being sealed such that the electrode leads are exposed out through the cell case (Fig. 3, 1, T1 and T2; [0054]);
a bus bar frame assembly including a bus bar frame (Fig. 3, 1; [0054]) and a plurality of bus bars (Fig. 3, 124, 122, 132, 134) fixed on the bus bar frame and electrically connected to the battery cells [0052];
the bus bar frame covering a first end and a second end of the cell stack, the first and second ends opposing one another along the longitudinal dimension of the cell stack (Fig. 3, 2; [0041], “the cover”);
and an outer terminal connected to the plurality of bus bars, wherein each of the electrode leads (Fig. 3, T1, T2) are positioned at locations offset towards a first direction from a central longitudinal axis of the cell stack (parallel with 10) in a width dimension of the cell stack (parallel with slits in 120). Examiner 
Sa teaches the central longitudinal axis extending along the longitudinal dimension of the cell stack (parallel with 10, Fig. 3);
and the width dimension defined orthogonally to both the longitudinal dimension and the stacking dimension (Fig. 3, parallel with slits in 120);
and the outer terminal is disposed in a space defined in a second direction from the electrode leads (Fig. 24, 120; portion with punched hole); [0076]).  It is the examiners position that the hole-punched portion on 120 in Fig. 24 is an outer terminal, as it is substantially similar to the hole-punched outer terminal in the present invention (Fig. 5, 400).
Sa teaches the second direction being opposite the first direction along the width dimension (Fig. 24, hole-punched portion).
Regarding claim 3,
Sa teaches the battery module according to claim 2 (see elements of claim 2 above);
wherein the FPCB assembly further includes a connector mounted to the second FPCB (Fig. 3, 30; [0050]);
and positioned in the space defined in the second direction from the electrode leads (Fig. 3, T1, T2, 30; [0050]; see elements of claim 1).
Regarding claim 5,
Sa teaches the battery module according to claim 4 (see elements of claim 4 above), wherein a first end of the temperature sensor placing portion in the longitudinal 
Regarding claim 6,
Sa teaches the battery module according to claim 2, further comprising an upper cover configured to cover the first surface of the cell stack and the first FPCB (Fig. 3, 3; [0041]);
Regarding claim 7,
Sa teaches the battery module according to claim 6 (see elements of claim 6 above), wherein a connection portion of the first FPCB and the second FPCB (Fig. 3, 212; [0050]) extends out through a gap between the bus bar frame and the upper cover (see figure 3 and 10, where 210 is between 1 and 3; also see [0060], “extending”).
Regarding claim 9,
Sa teaches a battery pack ([0005], “plurality of battery cells”), comprising the battery module according to claim 1 (see elements of claim 1 above).
Regarding claim 10,
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sa (KR 20180099438 A) (see enclosed translations for citations).
Regarding claim 2,
Sa teaches the battery module according to claim 1 (see elements of claim 1 above), further comprising a flexible printed circuit board (FPCB) (Fig. 3, 20) assembly, including:
a first FPCB extending along the longitudinal dimension of the cell stack (Fig. 3, 20);
and covering at least a portion of an upper a first surface of the cell stack in the width dimension [0048];
Sa fails to teach a second FPCB electrically connected to the plurality of bus bars and extending from both longitudinal opposing first and second ends of the first FPCB along the longitudinal dimension.  However, Sa teaches a single FPCB (Fig. 3, 20) wrapping around multiple surfaces of the battery, achieving substantially the same structure as separate, but electrically connected, FPCB’s.  Absent a showing of criticality and unexpected results, it would be obvious to one of ordinary skill in the art before the effective filing date to use a first and second FPCB to achieve a FPCB that wraps around multiple surfaces as taught by Sa. 
Sa teaches a pair of temperature sensors (Fig. 3, 240; [0047]) mounted to both first and second ends of the first FPCB (Fig. 3, 210, 220; [0050]).
   Regarding claim 4,
Sa teaches the battery module according to claim 2 (see elements of claim 2 above), wherein one of the pairs of temperature sensors is mounted to a temperature sensor placing portion (Fig. 3, 240; [0049]). The examiner notes that “a cut part of the first FPCB” is a product-by-process limitation.  The patentability of a product does not depend on its method of production. The examiner interprets any indents in the shape of the FPCB (see elements of claim 3 above) to indicate it has been cut out from an original shape.  Accordingly, the examiner notes the cut part to be the negative space of the FPCB that, if added to the board, would form a rectangular shape. The temperature sensor placing portion is defined, aka inside, the cut part.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to mount one of the pairs of temperature sensors to a temperature sensor placing portion defined by a cut-out shape in the FPCB.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113.  

Regarding claim 8,
Sa teaches the battery module according to claim 1, wherein the battery cell is a long type battery that “may be arranged on the floor of the vehicle body” [0036].  Despite that figure 2 is not to scale, it shows the length is substantially larger than the width, such that it at least overlaps with the claimed range of a ratio of length to width in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728